404 F.2d 937
David WOLCOTT, individually and as Executor of the Estate of Albertha Wolcott, Deceased, Plaintiff-Appellant,v.Waldo HUTCHINS, Jr., Defendant-Appellee.
No. 274.
Docket 32800.
United States Court of Appeals Second Circuit.
Argued January 7, 1969.
Decided January 7, 1969.

Appeal from an order of the United States District Court for the Southern District of New York, granting defendant's motion for summary judgment in a diversity action demanding that defendant be made constructive trustee, for plaintiff's benefit, of the assets of the estate of Augustus W. Hutchins.
Richard Steel, New York City, for plaintiff-appellant.
Samuel A. Berger, New York City (Rein, Mound & Cotton, Norman S. Rein and Eugene Wollan, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MOORE and FRIENDLY, Circuit Judges.
PER CURIAM:


1
We affirm in open court for the reasons stated in Judge Mansfield's opinion reported at 280 F.Supp. 559 (S.D.N.Y. 1968).